Citation Nr: 1208788	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a right mandible fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.  The Veteran also had a subsequent period of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In June 2009, the Veteran testified at a hearing before the undersigned.  Then in April 2010, the Board this matter for further development. 

As noted in the April 2010 remand, the Board reiterates that the issues of service connection for headaches and sinusitis secondary to the Veteran's service connected right mandible fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As noted above, the Board remanded this matter in April 2010.  The Board instructed the RO to provide the Veteran an examination to determine the current severity of his right mandible fracture.  The Board indicated that the VA examiner should:
conduct inter-incisal range of motion studies of the temporomandibular joint and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of inter-incisal range of motion. 

The Board also indicated that 

[i]f the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and express this in terms of additional degrees of limitation of inter-incisal range of motion during the flare-ups. 

The Veteran was afforded an examination in May 2010.  While the examiner provided inter-incisal range of motion of the temporomandibular joint, he did not address any whether the Veteran experienced weakened movement or flare-ups.  

In this regard, the Board notes that when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In this case because the VA examiner did not address whether the Veteran experienced any functional impairment as a result of the right mandible fracture as directed by the Board and in light of the authority cited above, the Board must remand this matter for another examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Additionally, the Veteran has previously testified about receiving ongoing treatment for his right mandible fracture at the San Antonio and Dallas VA Medical Centers. Therefore, while the appeal is in remand status, any contemporaneous treatment records from these facilities should also be obtained and associated with the record. See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323   (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims files all of the Veteran's contemporaneous treatment records from the San Antonio and Dallas VA Medical Centers.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain the requested records should be documented fully in the claim's files.  Because these are Federal records, if they cannot be located or no such records exist, a memorandum of unavailability must be associated with the claim's files. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

2.  Make arrangements with an appropriate VA medical facility for the Veteran to be afforded a dental examination.  The claim's folders, including a copy of this remand, are to be provided to the examiner for review in conjunction with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner in accordance with the AMIE worksheet for the temporomandibular joint is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of the residuals of the right mandible fracture.  

In addition to any other information provided pursuant to the AMIE worksheet for a right mandible fracture, the examiner should also provide VA with the following information: 

i) The examiner should conduct inter-incisal range of motion studies of the temporomandibular joint and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of inter-incisal range of motion. 

ii) The examiner should indicate whether the Veteran's disability is manifested by flare-ups.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and express this in terms of additional degrees of limitation of inter-incisal range of motion during the flare-ups. 

The examiner should provide a detailed report of any and all manifestations of the Veteran's right mandible fracture.  If the examiner is unable to provide any opinion requested, he or she should fully explain why such opinion could not be reached.  

3. After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this remand complies with the instructions set forth herein, readjudicate the Veteran's claim.  Such readjudication should take into account any lost motion caused by pain.  DeLuca, supra.  Such readjudication should also take into account whether "staged" ratings are appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


